Per curiam:
Thomas Doyle appeals the denial of his Rule 29.15 motion which alleged ineffective assistance of counsel because trial counsel failed to investigate and present evidence of false disclosures by alleged victims and evidence pertaining to adolescent memory development when that evidence would have supported a defense that Doyle did not commit the crimes charged. Because it was not clearly erroneous for the motion court to find that it was sound trial strategy not to call an expert witness for this purpose, we affirm. Rule 84.16(b).